STONE, J.
The questions presented by this record have been so often considered and decided by this court, that we consider it unnecessary to elaborate them. The bill is filed by Bradley & Co., creditors of Ragsdale and brother, and seeks to set aside as fraudulent a conveyance of a store-house and lot, made by the latter to W. P. Tanner. If the conveyance was made upon no consideration, or upon a simulated consideration, then it would be inoperative as to existing' creditors. — 2 Brick. Dig. 21, § 100; Crawford v. Kirksey, 55 Ala. 282, 292; Spencer v. Godwin, 30 Ala. 355. If the conveyance be upon a valuable consideration, then the question of intent becomes prominently material. The consideration may be paid in money — may he valuable, and fully adequate ; yet, if it was made “ with intent to hinder, delay, or defraud creditors, purchasers, or other persons, of their lawful suits, damages, forfeitures, debts or demands,” it is void, and stands for nothing. — Code of 1876, § 2124 ; Pl. & M. Bank v. Borland, 5 Ala. 531; Cummings v. McCullough, Ib. 324; Hubbard v. Allen, 59 Ala. 283; Howell v. Mitchell, in manuscript. But *560the fraud which vitiates a contract of sale, when a valuable consideration is paid or promised, must be an intention on the part of the seller to delay, hinder, or defraud ; and the purchaser must participate in such intention, have knowledge of its existence, or have notice of some fact calculated to put him on inquiry, which, if followed up, would lead to a discovery of the fraudulent intent of the seller. — Borland v. Mayo, 8 Ala. 104; Hall v. Heydon, 41 Ala. 242; Stover v. Herrington, 7 Ala. 142; Anderson v. Hooks, 9 Ala. 704; Abercrombie v. Bradford, 16 Ala. 560; Townsend v. Harwell, 18 Ala. 301; Tompkins v. Nichols, 53 Ala. 197.
In the present record, there are some circumstances disclosed, which tend to prove that the Ragsdale brothers have made no effort to pay the debt to A. Bradley & Co. It is not a strained inference that, in their sale to -Tanner, they sought to place their property beyond the reach of creditors ; but it is only an inference. There is an entire absence of proof that Tanner had any knowledge, or notice, of any fraudulent intent on their part, or of any fact calculated to put him on inquiry. All the proof on the question shows that the transaction was a real sale — -that Tanner paid Ragsdales two thousand dollars in cash, his own money, and that this sum was about the fair cash value of-the property. Tanner’s relationship to the Ragsdales, and the fact that he leased the premises to them, are, by themselves, not enough to stamp the transaction as fraudulent. — Crawford v. Kirksey, supra: Mayer v. Clark, 40 Ala. 259; Andrews v. Jones, 10 Ala. 400.
The decree is affirmed.